PER CURIAM:
Claimant herein seeks payment of the sum of $3,004.87 as a refund of prepaid State excise taxes for the months of June, *105August, and September of 1980. Claimant did not renew its contract for 1981. In accordance with West Virginia Code §11-16-6, claimant paid barrel taxes based upon estimated monthly sales, and liability for those taxes, when based upon actual sales, fell below the amount paid by the claimant.
The respondent admits the validity and amount of the claim, and joins the claimant in requesting that an award be made.
Tax refund cases are not uncommon in cases that have come before this Court, and, where the State has not been damaged, it has been held that the retention of such taxes would result in the unjust enrichment of the State. Crosby Beverage Co., Inc. vs. Nonintoxicating Beer Commission, 14 Ct.Cl. 20 (1981), Falls City Industries, Inc. vs. Nonintoxicating Beer Commission, 13 Ct.Cl. 186 (1980), Central Investment Corporation vs. Nonintoxicating Beer Commission, 10 Ct.Cl. 182 (1975).
Based on the foregoing, the Court makes an award to the claimant in the amount requested.
Award of $3,004.87.